﻿40.	The thirty-eighth session of the General Assembly is meeting at a time when the international situation hardly affords any grounds for optimism. In a world which is in the grip of a persistent economic crisis, peace continues to be seriously threatened by numerous sources of tension and even by overt conflict.
41.	It would, in fact, be unrealistic and illusory to proclaim that since the thirty-seventh session the international community has made any significant and substantial progress towards achieving the objectives stated in the Charter of the United Nations. The advent of a world of peace and security for all peoples, unfortunately, still remains a pious hope, despite the laudable efforts made by the Organization, efforts which have been taken up and supported by all countries which cherish peace, freedom, justice and equality and which are anxious to promote active solidarity among peoples.
42.	Economically, the international situation is in a continuing state of stagnation, with a crisis which has been transformed into recession and which has been further aggravated by monetary fluctuations, galloping inflation, unemployment, trends toward protectionism, deterioration in the terms of trade and the pressing burden of external indebtedness for the developing countries, not to forget food shortages which afflict certain parts of the world, haunted as they are by the spectre of hunger, poverty and even total deprivation.
43.	Against the background of this international economic crisis, the socio-economic situation and prospects are particularly gloomy for the least developed among the developing countries.
44.	Politically, the international community is suffering from the anxieties created by the dangers which continue to threaten world peace and security because of growing tensions and the fact that various parts of the world are caught up in endless conflicts.
45.	It is in the light of all this, Mr. President, that it will be your task to direct the work of the Assembly which—and this is the hope of the delegation of Rwanda —at its present session will help further to promote the objectives which the United Nations has set for itself. While emphasizing my delegation's willingness and wholehearted desire to co-operate for this purpose, like those who have spoken before me I should like to convey to you our warmest congratulations on your election to the presidency of the present session, an event which is both evidence and a solemn tribute—evidence of the confidence placed in you, and a tribute to your outstanding qualities and your competence and to the active part which your country has always played in the Organization.
46.	May I also pay tribute to Mr. Imre Hollai, the President of the thirty-seventh session, who discharged his responsibilities with praiseworthy skill and judgment, thus further enhancing the prestige which his country already enjoys in the comity of nations.
47.	May I reiterate to the Secretary-General the deep gratitude which the Government and the people of Rwanda feel for his constant efforts to strengthen the role of the United Nations as an instrument to promote peace and solidarity among nations.
48.	I should also like to take this happy occasion to welcome to the Organization the newly independent State of Saint Christopher and Nevis. Its admission as the 158th Member demonstrates the Organization's universality and brings us even closer to one of its fundamental goals, which is the liberation of peoples suffering under the colonial yoke.
49.	As we do every year, we have come together here at the Headquarters of the United Nations to evaluate what has been done since the last session in the search for appropriate solutions to the problems of major concern to the international community, in both socio-economic affairs and political affairs.
50.	At the very outset I would like to express the very warm and sincere thanks of the Government and the people of Rwanda to all those partners, friendly countries and international bodies which have supported the Rwandese Republic in its development efforts. Their support is particularly appreciated since it has had a positive impact by improving the living conditions of the people of Rwanda and at the same time has made a concrete contribution to promoting the ideal of solidarity and interdependence, which the international community sorely needs.
51.	Turning to the economic situation of the world, the present situation is such that the gap between the rich and poor countries unfortunately continues to grow. This negative development goes hand in hand with a number of difficulties that make the socio-economic prospects of developing countries particularly gloomy. their balance- of-payments deficit continues to grow and their growth rates have slowed down, while official development assistance continues to stagnate at a level well below the 0.7 per cent target of gross national product set by the United Nations.
52.	There is little need to recall that such difficulties are not mere transitory phenomena but, rather, symptoms of profound structural imbalances. These imbalances require fundamental reforms that will make it possible to avert the danger of the world economy's being at the mercy of events and plunging the poor countries into an inextricable situation and making their efforts at development pathetically inadequate.
53.	It is essential to promote solidarity and effective interdependence within the framework of international co-operation. This need was already quite plain in 1974, when the international community proclaimed its desire to restructure international economic relations by launching the idea of a new international economic order to be given final form through global negotiations.
54.	Nearly 10 years of painstaking efforts towards that end have now elapsed without any significant results. Indeed, it must be recognized that the North-South dialogue is deadlocked. Even the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, produced only very limited and meagre results, although in the eyes of the third world it ought to have been the high point of that year in terms of the North-South dialogue.
55.	None of the specific steps intended to promote the economic recovery of the developing countries was announced id/the context of the financial transfers that 
would make such a recovery possible and avoid any exacerbation of the crisis for countries heavily dependent on external markets and on their raw materials, the prices for which are constantly falling. No decision was reached with regard to compensatory financing to offset the reduction in export earnings.
56.	In this context the developing countries, and in particular the least developed countries, continue to feel that they are the poor relations in the North-South negotiations, because those who hold the whip hand have made no substantial concessions.
57.	International solidarity must be shown to a greater degree in the form of increased financial assistance. The transfer of capital and technology from rich to poor countries should be considerably increased, both in volume and in quality, to meet the ever-growing needs.
58.	It is in everybody's interest that rich and poor alike realize that only through solidarity can the continuing development of the industrialized countries and the effective economic growth of the poor countries be assured. It is the rarest wish of the Rwandese Republic that the international community should act in such a spirit of solidarity to establish fairer and more balanced economic relations, for it attaches great value and importance to the willingness to define and concretize a constructive policy to that end.
59.	Rwanda also hopes that such willingness would lead in a very short time to the new international economic order that the peoples represented in the Organization so keenly desire. Rwanda, since it is directly involved, also hopes that special attention can be paid to the least developed countries, particularly those that are land-locked. In addition to the difficulties they are facing as a result of the general world crisis, such countries have to overcome the very specific problems created by their special situation.
60.	It was in this context that the Government of Rwanda welcomed with enthusiasm the convening in Paris in September 1981 of the United Nations Conference on the Least Developed Countries. Although the recommendations and resolutions adopted by that Conference gave us a glimmer of hope that the special socio-economic conditions of that category of countries would be improved, we are forced to acknowledge today that the encouraging statements made at that time have not yet been followed by specific action.
61.	The Government of Rwanda thus remains convinced that international economic and trade relations should be put on new bases. My delegation hopes that at this session the General Assembly will at least make it possible to reach some agreement that will help to revive global negotiations in the framework of the North-South dialogue.
62.	The operation of the Common Fund for Commodities, the creation of which was welcomed as a significant gesture in the context of that dialogue, is today at a standstill for lack of adequate financing. The necessary arrangements should be made to ensure that commodity and raw material prices are both guaranteed and remunerative, contrary to the present trend, which is for them to be kept artificially low, while at the same time the prices of exports from the industrialized countries continue to rise, thereby causing a constant deterioration in the terms of trade to the detriment of the poor countries.
63.	Rwanda believes that in the efforts to ensure the establishment of a new international economic order it is essential to promote the effective solidarity of the industrialized countries with the third world, that within the framework of that solidarity the goal of devoting 0.7 per cent of the gross national product to development assistance should constitute a commitment to be honoured without further delay.
64.	Rwanda also believes that it is essential to develop and strengthen horizontal co-operation among developing countries. It was with that particularly in mind that the Rwandese Republic endorsed the recommendations contained in the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa, adopted in 1980 by the Assembly of Heads of State and Government of the Organization of African Unity, and that it actively supports the goals of the regional and subregional organizations to which it belongs, while at the same time maintaining bilateral relations of co-operation with various other third world countries.
65.	At the thirty-seventh session the delegation of Rwanda welcomed the adoption in April 1982 by a majority of States Members of the Organization of the United Nations Convention on the Law of the Sea. My delegation would now like to reiterate its appreciation of the tireless and concerted efforts that led to the final consensus document. The Rwandese Republic, which is pleased to be among those countries that adopted and signed it, hopes that the provisions dealing with land-locked countries will receive the necessary attention and consideration, particularly with regard to rights of transit.
66.	At the beginning of my statement I said that in the present political context peace is not resting on as sound a foundation as the international community would like. Sporadic crises, tension and constant conflicts disturb the peace in various parts of the world. The initial enthusiasm for the policy of detente appears now to have dampened. The prospects are particularly gloomy because the impact of the crises that have taken place goes well beyond the regions directly affected and, at another level, the disarmament negotiations are moving at a snail's pace.
67.	In southern Africa the persistence of apartheid a wicked and odious system based on a racist policy, and the illegal occupation of Namibia as well as the constant attacks by South Africa against its neighbours are all matters that gravely endanger peace in that region, where a continuing explosive situation hampers the promotion of international security. When will the racist minority Pretoria regime finally heed the voice of reason and stop exploiting and oppressing an entire people that is only fighting for recognition of its most elementary and fundamental rights?
68.	Deaf to the numerous appeals by the international community, the South African Government is typically becoming increasingly arrogant in the face of the legitimate claims of a whole population that has risen up against its policy based on dyed-in-the-wool racist principles.
69.	The same arrogance can be observed in its policy towards Namibia, where, playing for time and constantly resorting to delaying tactics, South Africa continues its illegal occupation while, at the same time, systematically obstructing any initiatives to secure the self-determination of the Namibian people through constructive dialogue and in acceptable conditions.
70.	Although it was 17 years ago that the General Assembly decided to put an end to South Africa's Mandate over Namibia	Pretoria continues to ignore that decision. Although the United Nations is actively involved in seeking a negotiated solution to the Namibian question, and although the South West Africa People's Organization [SWAPO] has made considerable concessions to that end, the South African 

Government has upped the ante, demanding new conditions and imposing supplemental clauses before Security Council resolution 435 (1978) can be implemented. The aim of all this, although it is not admitted, is to restrict the real impact of an authentically free electoral process in Namibia. The negative, arrogant and intransigent attitude of South Africa has disgusted all those nations which, cherishing peace, freedom and justice, are convinced that the Namibian people is entitled to self- determination and independence in a united Namibia.
71.	The Government of Rwanda believes that the plan drawn up by the United Nations is the only proper context for the settlement of the Namibian question. This plan must be swiftly implemented, without any modifications that would in any way restrict its scope. The attempt to introduce into it elements extraneous to the Namibian question—for example, making the independence of Namibia dependent upon considerations that are nothing more or less than flagrant and outright interference in matters involving the sovereignty of another country— is a manoeuvre designed to delay pointlessly the outcome of a historically inevitable process.
72.	The countries which originally advocated the United Nations plan for Namibia should give more effective support to the initiatives to put an end to the merciless oppression afflicting the Namibian people, which the racist minority South African regime keeps in the fetters of an anachronistic colonialism.
73.	The delegation of the Rwandese Republic wishes to express again its unflagging support for the Namibian people, which, under the leadership of SWAPO, its sole authentic representative, is exercising its right to self- defence in order to regain its dignity and win its rights to self-determination and independence.
74.	The front-line countries, particularly Angola, Botswana, Lesotho and Mozambique, enjoy the same support from us. South Africa is constantly blackmailing those countries by the use of brute force through its constant attacks and acts of sabotage, which have created an atmosphere of unrelieved tension throughout southern Africa.
75.	Rwanda pays tribute to those countries for the self- sacrifice and determination they have displayed to ensure that legitimate aspirations based on the fundamental principles of the Charter of the United Nations may triumph in this test started by the racist minority regime that rules in Pretoria. In this trial of strength the morality for which the freedom fighters are willing to lay down their lives will finally usher in a new era—an era of peace and stability, which the countries of southern Africa so direly need.
76.	Still on the subject of Africa, another people is attempting to secure its right to self-determination. I am referring to the Saharan people, which has been struggling since November 1975, militarily, politically and diplomatically, to achieve recognition of that right. My delegation hopes that the parties to the conflict, Morocco and POLISARIO, will waste no time in getting down to negotiations, resolutely and in good faith, in accordance with the recommendations put forward by the Assembly of Heads of State and Government of the Organization of African Unity during its nineteenth session, held last June at Addis Ababa. Deeply wedded as we are to the universal principle of the right of all peoples to self- determination, the Rwandese Republic ardently hopes that this fratricidal conflict will be rapidly settled in that spirit, so that peace can be restored to that region and the Maghreb peoples can give a concrete example of their solidarity and their brotherhood in the struggle for social and economic progress.
77.	For some 20 years now, an African country, Chad, has been devastated by a fratricidal conflict whose fluctuations have been of constant concern to the OAU and the United Nations. The perpetuation of this conflict is a heavy burden on the development of that country, which is using up its strength on internecine struggles, whereas it needs the contributions of all its sons and daughters to carry out the reconstruction and rehabilitation of its economy, devastated by so many years of warfare.
78.	This work of reconstruction and rehabilitation is really a wager that the entire Chadian people has to win if its future is to be safeguarded. This presupposes that the Chadians will overcome the differences which maintain and foster the struggles for influence and the sterile quarrels. This presupposes also that they will engage in dialogue and reconciliation, which they have been encouraged to do by all those countries that respect the sovereignty of every State and are faithful to the principle of the peaceful settlement of disputes.
79.	In that spirit, the Government of Rwanda associates itself with the repeated appeals to the protagonists in the Chadian tragedy to demonstrate a spirit of pragmatism and tolerance and to work out a political solution that would recreate the dynamic unity of Chad and put an end to the trials imposed on an entire people, which has paid such a high price for the dissension that has divided its vital forces and threatened its country with total disintegration.
80.	In the Horn of Africa, the tension which was extremely high and disturbing a few years ago has now been somewhat reduced, and this should make it possible for the parties involved actively to seek ways and means likely to promote the complete restoration of a climate of peace to that region. In this connection respect for the principles of non-interference in the internal affairs of States, respect for the territorial integrity of States and the peaceful settlement of disputes should make possible a compromise solution.
81.	For some 30 years now the Middle East has been a hotbed of tension beset by constant crisis and tragic events which have as their background the martyrdom imposed on the Palestinian people and the fundamentally negative and dangerous policy pursued by the State of Israel against the Arab countries. That State, of which the least that can be said is that it has not learnt much from its own history, has defied the decisions of the United Nations and paid little heed to the precepts of international law. Thus Israel obstinately refuses to recognize the inalienable rights of the people of Palestine; it has flouted the sovereignty of Lebanon, annexed Arab territories and increased the number of its settlements thereon. Its unavowed design is to exterminate the Palestinian people in a fight to the finish.
82.	Israel will not, however, by deploying its heavy war machinery replace international morality and ethics by brute force. It will not succeed in repressing the spirit and indeed the heroism that have prompted the valiant Palestinian people to struggle for the recognition of their rights, with the support of all countries that cherish peace and justice. It is not by intolerable harassment, torture, expulsion, intimidation, blackmail and every kind of atrocity or by an arrogant and intransigent attitude that the State of Israel will find peace. Peace is conditional upon recognition of and respect for the fundamental and inalienable rights of the Palestinian people, in particular the right to self-determination and the right to a homeland in which to establish the governmental structures of their choice. There can be no peace in the Middle East without a just and comprehensive settlement that takes full 
account of the rights of the Palestinian people and without the restoration of all Arab territories occupied by force by Israel.
83.	In this respect the necessary arrangements should be made to put into practice the principles contained in the Geneva Declaration on Palestine and Programme of Action for the Achievement of Palestinian Rights adopted by the International Conference on the Question of Palestine, held from 29 August to 7 September 1983 at Geneva,  under the auspices of the United Nations. It should be recalled that in the Programme of Action laid down by that Conference it is recommended that at the present session the General Assembly should designate a  Year of Palestine  in order to make international public opinion aware of the problems of that people.
84.	The Geneva declaration on Palestine advocates, inter alia the convening of an international conference under United Nations auspices to work out a comprehensive and lasting solution to the Israeli-Arab conflict. The PLO should be able to participate in that conference on an equal footing with the other parties involved in the conflict, and the solution proposed should take into account the inalienable and fundamental rights of the Palestinian people.
85.	The PLO, which has b a recognized as the sole legitimate representative of the Palestinian people, has set itself the goal of winning  cognition of and respect for their rights. In the struggle e it is waging for that purpose, the PLO will always be able to rely on the support of the Rwandese Republic, which believes that such support is a moral duty incumbent on all countries that cherish peace and justice.
86.	The State of Israel is obstinately pursuing an unacceptable policy, despite the relevant decisions of the United Nations. Thus Lebanon, a country which has become the constant whipping-boy of Israel, is the scene of perpetual crises, and its territorial integrity and sovereignty are continuously threatened, the Government of Israel having, it would seem, set itself the goal of placing Lebanon under its tutelage. The United Nations would lose some of its credibility were it to remain impotent in the face of this situation, which gravely compromises any initiative to bring peace to an area very sensitive for international security. It is high time for the diaspora imposed on the Palestinian people to end; it is high time for the policy of terror and apartheid which the Israeli Government has persistently imposed on the Middle East, with an arrogance that the international community has constantly denounced, to be terminated.
87.	In the same region, the war pitting Iraq against Iran has been going on for four years now, with a growing list of human victims and material damage. The Organization of the Islamic Conference and the Movement of Non-Aligned Countries have sent frequent mediation missions to the two belligerents without succeeding in inducing them to enter into a cease-fire or persuading them to reach a settlement by peaceful means. Each of the two parties has had a number of opportunities to put forward its point of view and explain its position concerning the circumstances at the root of this fratricidal conflict.
88.	Rwanda, which like other States Members of the United Nations is deeply concerned at the persistence of this war that is sapping the strength and energies of two brother peoples, continues to hope that Iraq and Iran will allow themselves to be convinced of the need to find the path of harmony, rather than wallow in hatred and destruction, and that they will appreciate the true value of the honour that attaches to those that pursue peace, solidarity and interdependence. The delegation of Rwanda wishes to associate itself once again with all those who for four years now have been urgently demanding that these two countries united by the same Islamic faith and the common ideal of non-alignment put an end to a conflict that has lasted too long by accepting a mutually agreed arbitration likely to promote the settlement of their dispute.
89.	At the end of 1979 a crisis exacerbated international tension, dealing a rude blow to the policy of detente. Since then, the situation which has crystallized in Afghanistan has made the struggles for influence worse, thus constituting a serious threat to international peace and security. Although the majority of Member States has clearly advocated the total and unconditional withdrawal of foreign troops from that country so that the Afghan people can settle their domestic issues in full sovereignty, that crisis persists.
90.	In South-East Asia, the tragedy which the people of Kampuchea have suffered for almost five years is also continuing, against the backdrop of foreign interference which may well touch off the entire region.
91.	Rwanda believes that in the case of both the Afghan crisis and the question of Kampuchea the solution is to be found in respect for the sovereignty of States and non-interference in the internal affairs of others and that it must be sought on the basis of the principle of the peaceful settlement of disputes.
92.	At each session of the General Assembly the delegation of Rwanda recalls the problem of divided nations, while at the same time expressing its conviction that it is for the peoples directly concerned to seek the ways and means of regaining their unity, free from any outside interference or pressure. In this spirit, the Rwandese Republic believes that it is through open and constructive dialogue in an atmosphere of understanding and trust that the Korean nation will be able to secure the reunification of its homeland, for which a prime prerequisite is the absence of any outside interference.
93.	The Government of Rwanda believes that the spirit which at present informs relations between the Federal Republic of Germany and the German Democratic Republic is likely to promote a continuing dialogue and co-operation that will make it possible to attenuate the effects of the division of the German nation and may even lead eventually to its reunification.
94.	Rwanda believes in the need to create a more tranquil climate in the international community, so that all peoples can devote more of their time and effort to promoting development. For that reason, initiatives to encourage detente must not exclude the third world, because the tensions which arise there often encourage external interference and struggles for influence.
95.	At every session discussions in the Assembly reflect the misgivings and uncertainties of Member States about the future of mankind, in view of the uncertain prospects resulting from the continuing economic crisis and the persistence of various conflicts and tensions. With the spiralling arms race and the stockpiling of increasingly sophisticated weaponry, mankind is now living under the threat of a deadly new holocaust which in the present context is no mere flight of fancy.
96.	In the opinion of the Government of Rwanda detente, if genuine, positive and effective, has two meanings: it will represent greater security so necessary for harmonious development, and it will be a factor that will help to bring peoples closer together and permit a more active solidarity.
97.	At a time when the world economy is in complete disarray and when the developing countries are becoming poorer with each passing day, one of the major causes 
of the growing gap between the third world and the industrialized countries is the fact that immense resources and potential are devoted to the creation of nuclear arsenals and the production of new weapons of mass destruction. Disarmament is a fundamental factor in the search for appropriate solutions to the problems involved in establishing more harmonious relations in the international community, relations based on the freedom and sovereignty of peoples within a framework of co-operation and solidarity. If security is to be promoted, it must start with dialogue, and in this spirit the major Powers should put an end to the arms race, embark with determination on disarmament efforts and encourage effective use of technology for peaceful purposes so as to promote development for the benefit of all mankind and to reduce the poverty which is the daily lot of most of the world's population.
98.	Two special sessions of the General Assembly have been devoted to disarmament. It is now time for specific steps to be taken in order to frame a peace strategy and reverse the present trend towards escalating the arms race, in which immense financial, material and scientific resources are squandered, and which at the same time involves a grave risk that the entire human race may be exterminated.
99.	I have briefly touched upon the major problems which the international community is facing at the present time. All these are challenges which the Organization should help to meet.
100.	In the economic sphere, the North-South dialogue seems to have reached a deadlock. The global negotiations have become bogged down in procedural wrangles. The situation of the developing countries is worsening, while the sums devoted each year to armaments have exceeded the alarming figure of $600 billion and more than 1 billion persons are living below the poverty line, with an income of less than $150 a year. How can we allow such a scandalous paradox to continue? The international community must meet the challenge of development by creating a new international economic order.
101.	In the political sphere, it must be recalled that although a conflict may be confined to a single geographical area, it nearly always has international repercussions. It is a threat to peace, it disrupts international relations, it looms large in everyday events and gives rise to conflicting interpretations, it is necessarily a factor of division. This is true of the crisis which is tearing the Middle East apart and of the hotbeds of tension or open conflicts in Africa, Asia and Latin America, as well as the conflicts imposed on peoples which quite legitimately are seeking to promote, safeguard or strengthen their independence.
102.	In the light of all those acts of hostility and continuing confrontations, international organizations remain impotent and paralysed and are unable to guarantee the peace and security that the world so sorely needs. What can be done? Should we sink into despair? No, we must not give up or indulge in excessive pessimism. Let us remember that, during its 38 years of existence, the Organization, through the tireless and concerted efforts of its Member States, has been able to achieve enough to justify continuing along this path which leads to the noble aims which guided its creation. The United Nations must continue by its actions to promote confidence and hope in the future of the world, to strengthen interdependence, complementarity, co-operation, dialogue and trust among peoples.
103.	It is in this spirit that the Rwandese Republic, at this great annual gathering of international diplomacy, intends to participate actively in the work of the present session and to spare no effort in helping to promote the aims set forth in the Charter, so that we can achieve the international order whose image that document holds up to all peoples of the world, in an atmosphere of equality, complementarity and solidarity, and increased peace and justice.









